Citation Nr: 0723053	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  05-25 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to service connection for diabetes mellitus 
and diabetic retinopathy, to include as due to Agent Orange 
exposure, for accrued benefits purposes.

3.  Entitlement to service connection for acute myeloid 
leukemia, to include as due to Agent Orange or radiation 
exposure, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION


The veteran served on active duty from November 1965 to 
February 1969.  The veteran died in March 2003.  The 
appellant is his widow.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision in which 
the RO, inter alia, denied the appellant's claims of service 
connection for the cause of the veteran's death and for 
accrued benefits.  In July 2004, the appellant filed a notice 
of disagreement (NOD).  A statement of the case (SOC) was 
issued in June 2005, and the appellant filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in July 2005.

In May 2007, the appellant and daughter testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of that hearing is of record.  

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on her part, is required.


REMAND

The veteran died in March 2003 at the Maine Medical Center.  
The death certificate lists the cause of death as a stroke, 
due to or as a consequence of acute myeloid leukemia.  

During the May 2007 Board hearing, the appellant and her 
representative requested that the case be remanded to obtain 
additional pertinent VA treatment records.  She testified 
that that the veteran had received treatment for diabetes 
mellitus at the VA Medical Center (VAMC) in Manchester, New 
Hampshire, from approximately 1983 to 1999.  She indicated 
that she had requested those records but did not receive a 
response.  She also testified that additional VA outpatient 
treatment records from the Tilton, New Hampshire VA clinic 
and from the Conway, New Hampshire satellite clinic, dated 
from approximately 1999 to the date of the veteran's death, 
should be obtained.  

Currently, the record contains numerous VA hospital and 
outpatient treatment records from the Boston VAMC dated from 
October 2001 to September 2002, from the Manchester VAMC, 
related to eye clinic appointments, dated from June to August 
1999, from the Conway Community Based Outpatient Clinic 
(CBOC), dated in May 2002 and from the West Roxbury VAMC, 
dated from September 2002 to March 2003.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  In light of the appellant's 
testimony regarding outstanding VA medical records, the RO 
must obtain the outstanding VA medical records identified by 
the appellant, following the procedures prescribed in 38 
C.F.R. § 3.159 (2006) as regards requesting records from 
Federal facilities.

The Board also points out that, in August 2003, the appellant 
submitted copies of records related to the veteran's final 
hospitalization from February to March 2003 from the Maine 
Medical Center.  She included a copy of a letter from that 
facility indicating that the complete records were not 
furnished and that she would have to pay $400 to obtain the 
remaining records.  The appellant has testified that she is 
unable to pay the fee to obtain those records.  The RO should 
attempt to obtain the complete terminal hospital records from 
the Maine Medical Center, with appropriate notice to the 
appellant and her representative if any attempt is 
unsuccessful.

Further, to ensure that due process requirements are met and 
the record is complete, the RO should also give the appellant 
another opportunity to present information and evidence 
pertinent to the claims on appeal, notifying her that she has 
a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also  38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2006) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  The RO 
should request that the appellant submit all evidence in her 
possession.  The Board also notes that the September 2003 
VCAA notice letter to the appellant identified the evidence 
needed to support her claim for service connection for the 
cause of the veteran's death but did not include notice of 
the evidence needed to support her claims for service 
connection for diabetes mellitus, diabetic retinopathy and 
acute myeloid leukemia for accrued benefits purposes.  
Therefore, the notice must also specifically include 
discussion of what evidence is needed to support the accrued 
benefits claims.  The RO should also request that the 
appellant furnish  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2006).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A  (West 2002); 38 C.F.R. § 3.159 (2006).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal.

As a final matter, the Board points out that, in the July 
2005 substantive appeal, the appellant raised the issue of 
entitlement to dependency and indemnity compensation (DIC), 
pursuant to the provisions of 38 U.S.C.A. § 1151.  There is 
some confusion regarding the status of this claim, as the RO 
has issued several inconsistent determinations, which may 
have been misleading to the appellant.

In November 2005, the RO issued a supplemental SOC (SSOC) 
which addressed the issue.  In a May 2006 Deferred Rating 
Action, the RO indicated that, as this was a new issue, it 
was inappropriate under 38 C.F.R. § 19.31 to announce its 
decision denying the claim in a SSOC.  The RO then issued a 
SOC on the issue, affording the appellant 60 days to submit a 
substantive appeal.  Hence, it appears that the RO recognized 
that this is a separate claim for service connection under 
1151, as opposed an alternate theory of entitlement, but 
incorrectly provided notice of its determination in a SOC 
instead of issuing a rating decision and giving the appellant 
her full time period to perfect an appeal.  In order to 
ensure that the appellant is afforded full due process of 
law, the RO should issue a rating decision on the issue of 
entitlement to DIC pursuant to the provisions of 38 U.S.C.A. 
§ 1151, and, if denied, give the appellant full opportunity 
to perfect an appeal on the issue. 

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should undertake appropriate 
action to obtain the veteran's 
outstanding VA treatment records:   from 
the Manchester VAMC (dated from 1983 to 
1999); and from the Tilton VA clinic and 
the Conway satellite VA clinic (dated 
from approximately 1999 to March 2003).  
The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should send to the appellant 
and her representative a letter 
requesting that the appellant provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the appellant to submit all 
pertinent evidence in her possession.  
The RO should specifically request that 
the appellant provide authorization to 
enable VA to obtain a complete copies of 
the veteran's terminal medical records 
from the Maine Medical Center in 
Portland, Maine, dated from February to 
March 2003.  

The RO's letter should include notice as 
to what evidence is needed to support the 
claims for service connection diabetes 
mellitus, diabetic retinopathy, to 
include as due to Agent Orange exposure, 
and for acute myeloid leukemia, to 
include as due to Agent Orange or 
radiation exposure, each for accrued 
benefits purposes.  

The RO's letter should clearly explain to 
the appellant that she has a full one-
year period to respond (although VA may 
decide the claims within the one-year 
period).

3.  If the appellant responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and her 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken. 

4.  The RO should issue a rating decision 
on the claim for DIC benefits, pursuant 
to the provisions of 38 U.S.C.A. § 1151.  

If the appellant files a timely NOD, the 
RO should issue to the appellant an SOC 
addressing the claim for DIC pursuant to 
the provisions of 38 U.S.C.A. § 1151. 
 Along with the SOC, the RO should 
furnish to the appellant a VA Form 9 
(Appeal to Board of Veterans' Appeals), 
and afford her the applicable time period 
for perfecting an appeal as to the 
pertinent issue.  

The appellant and her representative are 
hereby reminded that appellate 
consideration of the claim for DIC 
pursuant to the provisions of 38 U.S.C.A. 
§ 1151 may be obtained only if a timely 
appeal of this claim is perfected.  If 
the appellant desires to appeal this 
matter, she should do so as soon as 
possible to avoid any unnecessary delays 
in connection with the appeal. 

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

6.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claim for service 
connection for the cause of the veteran's 
death; the claim for service connection 
for diabetes mellitus and diabetic 
retinopathy, to include as due to 
exposure to Agent Orange, for accrued 
benefits purposes; and the claim for 
service connection for acute myeloid 
leukemia, to include as due to Agent 
Orange or radiation exposure, for accrued 
benefits purposes.  Each claim should be 
adjudicated in light of all pertinent 
evidence and legal authority.  

7.  If any benefit sought for which a 
timely appeal has been perfected remains 
denied, the RO must furnish to the 
appellant and her representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

If the claim for DIC benefits, pursuant 
to the provisions of 38 U.S.C.A. § 1151 
continues to be denied, the RO should 
retain the claims file until the 
appellant timely perfects an appeal on 
this matter, or the time period for doing 
so expires, whichever occurs first.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).

